DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1, last 3 lines: the phrase "said master chamber and at least one chamber for air/fluid inlet, both ends of each individual chambers are . . ." is grammatically incorrect. The "said master chamber . . . inlet," is a sentence fragment and lacks a verb.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, 7, 10, 11, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "said inner liner is extruded to form a shape of crescent at the center and sheets at both sides" in lines 15-16 of the claim. It is unclear as to what is meant by "shape of crescent." The instant specification (paragraph [00049]) appears to describe the crescent shape as the result of 
Claim 1 recites "said master chamber and at least one chamber for air/fluid inlet, both ends of each individual chambers are joined by a joiner in a green state and being vulcanized as a single unit" in the last 3 lines. There is insufficient antecedent basis for the phrase "at least one chamber for air/fluid inlet" in the claim. It is unclear whether this phrase is intended to reference the at least one chamber containing sealant or refer to a master chamber containing at least one chamber for air/fluid. For the purpose of examination, it is assumed to refer to the at least one chamber containing sealant. 
Furthermore, it is unclear as to what is required by the recitation of "both ends of each individual chambers are joined by a joiner" in the last three lines. The claim does not particularly define what is meant by the "both ends" of each chamber. It is unclear whether this is referring to axially outer edges, joints between the sealant and master chamber, terminating points of the inner liner, circumferential joints, or something else. Additionally, one of ordinary skill in the art is not reasonably apprised of the metes and bounds of the term "joiner" as used in the claim. The term, "joiner," is not a term of art in the tire art and it is unclear as to what specific structure, if any, is required in the claimed tire system. For example, it is unclear if rubber stitching, simple adhesive, a splice joint, or an additional 
Examiner notes that the claims are directed towards a product and while product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 6, 10, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshida (EP1034916) in view of Francois (US 2011/0284142) and Panda (WO2009-050740), and optionally, further in view of Hashimura (US 2009/0173431).
Regarding claim 1, Yoshida discloses a multichambered tubeless tire comprising a master chamber and a chamber containing sealant adjacent to an inner surface of the tire (see Fig. 1; in this case, the inner surface is construed as the inner liner layer 12). Yoshida teaches injection of the sealant into the sealant chamber followed by vulcanization of a rubber patch and does not disclose a valve ([0007]).  The sealant chamber of Yoshida is sandwiched between the inner liner and the master chamber, said sealant chamber forming an independent enclosure for sealant which runs along the inner surface (inner liner).
In the same field of endeavor of tires with sealant chambers, Francois teaches that while sealing fluid could be injected using a syringe, it is advantageous to provide a filling valve, said valve being 
Yoshida does not expressly teach a valve for the master chamber; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tire with a master chamber valve since it is very well known and conventional in the art to provide valves on tires to permit the introduction of pressurized air; for example, Francois teaches a valve to fill the tire ([0052]) and Panda teaches no-return valves for filling tire chambers (pg 3, lines 20-29).
Francois does not describe the sealant chamber valve or master valve as a one-way inlet valve; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the valve as a one-way inlet valve since one of ordinary skill in the art would have readily appreciated that the purpose of the sealant and air is to remain in the chambers and thus it would have been obvious to configure the valves as one-way to ensure the sealing fluid and air remain within the chambers; and Panda, similarly directed towards a tire with multiple chambers, teaches that one way valves ("no-return inlet valve") can be used to enable one to supply fluid to the various chambers of the tire (pg 3, lines 20-29). One would have been motivated to employ valves known to be suitable in tire construction in order to facilitate the delivery and containment of fluid to the tire chambers.
The valve is viewed as capable of allowing replacement of the sealant since the claim's recitation of "for feeding and replacing the sealant" pertains to an intended use and does not particularly limit or 
As to the recitation of the inner liner being extruded in the shape of a crescent, it is noted that the claims are directed towards a product and while product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. See MPEP 2113. The recitation of the inner liner being extruded in a particular shape does not appear to require specific structure in the tire of Yoshida. It is noted that the inner liner with sealant chamber has a curved section in crown region this structure can be construed as the crescent shape. If applicant's intention was to require the chamber layer to be extruded with the inner liner as one piece, Examiner notes that in the tire system of Yoshida, the bonded layer 5 and the inner liner rubber 12 are bonded and vulcanized as an integral piece in the final product. Furthermore, it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art. In re Larson, 340 F.2d 965, 968 (CCPA 1965).
As to the individual chambers being joined by a "joiner," it is unclear as to what specific structure is required. The ends of the sealant chamber in Yoshida have a bonding portion 5a of length LO (see Fig. 1) that joins with the inner liner layer. These portions of the layer 5 are construed as "joiners." In the alternative, if such an interpretation is insufficient and a distinct, separate layer is considered to be required, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tire with joiners between the end portions of the chambers since Hashimura, similarly directed towards a tire, teaches joining the ends of inner liner layers together using an uncured tacky member 9' (construed as joiner) which prevents spliced parts of an inner liner from easily opening even if the innerliner has a low adhesion ([0001,0007-0010]).
Regarding claim 4, Yoshida discloses building and vulcanizing the tire (Fig. 4 and [0032]).
Regarding claim 6, Examiner notes that the claims are directed towards a product (tire) and the recited vulcanization process steps are treated as product-by-process limitations. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. Examiner notes that the tire is viewed as capable of being vulcanized in a manner wherein the chambers are provided with a heated vapor or non-reactive fluid.
Regarding claim 10, "an additional strip of elastic material" can be construed as any number of materials in the Yoshida tire; e.g., layers or tread, sidewall, bead rubber layers. The claim is not particularly limiting. 
Regarding claim 21, Yoshida does not expressly disclose the inflation gas for the master chamber as air; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have employed air since air is extremely well known and conventional inflation gas for tires (e.g., Panda discloses pressurized air (pg 2, line 2)).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshida (EP1034916) in view of Francois (US 2011/0284142), Panda (WO2009-050740), and, optionally, Hashimura (US 2009/0173431) as applied to claim 1 above, and further in view of Bohm (USP 4,776,909).
Regarding claim 7, Yoshida (combined) does not disclose extrusion of the master chamber; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have formed the master chamber by extrusion since Bohm, similarly directed towards a tire, teaches forming a tire via co-extrusion of the sidewall and innerliner layers so as to form the tire as .

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fr Yoshida (EP1034916) in view of Francois (US 2011/0284142), Panda (WO2009-050740), and, optionally, Hashimura (US 2009/0173431) as applied to claim 1 above, and further in view of Wilson (US 2009/0272476).
Regarding claim 11, Yoshida does not disclose a nonreactive layer provided in the inner surface of the chamber to increase life of sealant and tyre; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the chamber with an layer as claimed since (1) Wilson, similarly directed towards a tire with sealant composition, teaches configuring the tire with a protective layer known as squeegee layer between the sealant and carcass ([0031,0056]), and (2) Examiner takes Official Notice that squeegee layers are conventionally known in the tire art to prevent swelling of adjacent rubber from plasticizing oils typically used in sealing compositions. 

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshida (EP1034916) in view of Francois (US 2011/0284142), Panda (WO2009-050740), and, optionally, Hashimura (US 2009/0173431) as applied to claim 1 above, and further in view of Peach (US 6,571,818).
Regarding claim 22, Francois and Panda do not expressly disclose the valve inlets as made of an elastomeric material; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have used valves made of elastomeric material since Peach, similarly directed towards a tire, teaches that commonly used valve stems in automotive wheels may be rubber .

Response to Arguments
Applicant's arguments filed 12/09/2020 have been fully considered but they are not persuasive.
Applicant argues that Yoshida does not disclose an independent one-way valve for refilling the sealant and "also, diagonally opposite direction of providing weight/joiner provides additional balancing of masses, which is particularly important" (page 8 of arguments).
Examiner acknowledges that Yoshida does not disclose a valve for refilling sealant. That deficiency is addressed by Francois and Panda as described in the obviousness rejection above. As to the diagonally opposite joiners, it is noted that the feature is not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims only recite a joiner, the structure and arrangement of which being unclear as noted in 35 USC 112 rejection.
Applicant argues that Francois does not disclose a multi-chambered tire system and that using a syringe to refill the sealant will harm the tire. Applicant argues that Panda's tire will obviously have an uneven distribution of mass in the tire wheel arrangement leading to an unbalanced tire and compartmentalization of the air chambers makes removal of the tire from the rim nearly impossible. Further, there is no teaching of self healing in Panda.
The arguments are unpersuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Yoshida is the primary reference and it discloses a multichambered tire having sealant layer. Francois discloses a tire having a sealant chamber and an air chamber and is relied upon for its teaching that a valve is preferable to a syringe. Francois expressly states that while the sealing fluid can be injected using a syringe, it is advantageous to provide a filling valve ([0070]). Panda is cited for having a multiple chamber tire wherein one-way filling valves are employed to fill the chambers. Again, Francois is relied on as the primary reference which discloses a sealant chamber and a master chamber.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059.  The examiner can normally be reached on Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C DYE/Primary Examiner, Art Unit 1749